               Case 3:19-cr-00217-RS Document 80 Filed 03/08/21 Page 1 of 2



1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     BAY AREA CRIMINAL LAWYERS, P.C.
3    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
4    Telephone: (415) 398-3900
     Facsimile (415) 398-7500
5
     Email: djcohen@bayareacrimlaw.com
6
     Attorneys for Defendant Bryan P. Rosenthal
7
                              UNITED STATES DISTRICT COURT
8

9                           NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                         Case No. 3:19-CR-00217-RS

13                            Plaintiff,               ORDER    CONTINUING STATUS
                                                       HEARING                AND
14                 v.                                  EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     BRYAN PETER ROSENTHAL,
16

17                            Defendant.
18

19

20
            Good cause appearing, it is hereby ORDERED that the status conference in the
21
     above-captioned matter, presently scheduled for Tuesday, March 9, 2021, at 2:30 pm be
22
     vacated and rescheduled to Tuesday, March 23, 2021 at 2:30 p.m.
23

24

25

26

27
     ///
28

     [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
                                                   1
                Case 3:19-cr-00217-RS Document 80 Filed 03/08/21 Page 2 of 2



1           It is further ordered that the period of time between March 9, 2021 and March 23,
2
     2021 should be excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
3
     (h)(7)(B)(iv), and 3161(h)(1)(D), to allow for continuity and effective preparation of defense
4
     counsel.
5

6           IT IS SO ORDERED.

7

8

9                  8
     Dated: March ____, 2021                      ______________________________________
                                                  HONORABLE RICHARD G. SEEBORG
10                                                CHIEF UNITED STATES DISTRICT COURT
                                                  JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
                                                     2
